UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RICARDO CAJERO TORRES, et al.,

                                       Plaintiffs,                 19 Civ. 2532 (PAE) (RWL)
                        -v-
                                                                             ORDER
 SUSHI SUSHI HOLDINGS INC., et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has been advised that the parties again attempted, but were unable to reach,

settlement in this case. As the Court previously notified the parties, this case has been given

second priority for a jury trial on September 7, 2021, behind a criminal case also scheduled for

that date. See Dkt. 120. This case must be trial-ready on that date. To ensure that all parties are

prepared to go to trial by then, the Court hereby schedules a conference in this case for Thursday,

July 8, 2021, at 4:00 p.m. That conference will be held telephonically. The parties should call

into the Court's dedicated conference line at (888) 363-4749, and enter Access Code 468-4906,

followed by the pound(#) key. Counsel are directed to review the Court's Emergency

Individual Rules and Practices in Light of COVID-19, found at https://nysd.uscourts.gov/hon-

paul-engelmayer, for the Court's procedures for telephonic conferences and for instructions for

communicating with chambers.

        SO ORDERED.



                                                             PAUL A. ENGELMAY
                                                             United States District Judge
Dated: June 29, 2021
       New York, New York
